SIERRA BAUXITA DOMINICANA, S.R.L. - DOVEMCO. Contrato Para la Venta y Exportación

SIERRA BAUXITA DOMINICANA, S.R.L.

y

DOVEMCO, S.A.

CN

NW

Santo Domingo,
República Dominicana
JULIO 7. 2014

SIERRA BAUXITA DOMINICANA, S.R.L. — DOVEMCO. Contrato Para

ENTRE:

De una parte, SIERRA BAUXITA DOMINICANA, S.R.L.
organizada y existente de conformidad con las leyes de la Repúb

Registro Nacional de Contribuyentes (RNC) No. 1-30-267251, con su domicilio principal

establecido en la Avenida Uruguay numero 22 Gazcue , en es

a ciudad de Santo Domingo,

capital de la República Dominicana, la cual se encuentra deb damente representada por su
Presidente, el señor Roberto Vargas, argentino, mayor de pg con pasaporte numero

AAB434617, domiciliado y residente en esta ciudad de Santo Do;
Dominicana, la cual en lo adelante del presente Contrato se denom!
O por su razón social completa, y;

De la otra parte DOVEMCO S.A., sociedad anónima organizada
con las leyes de Panamá, inscrita de conformidad con las leyes

ningo, capital de la República

nará LA PRIMERA PARTE

y constituida de conformidad
de la República Dominicana,

portadora del Registro Nacional de Contribuyentes (RNC) No, (gim con su asiento social

y domicilio principal establecido en la Torre Novocentro, Suite
esta ciudad de Santo Domingo, capital de la República Domi
debidamente representada por su Vice Presidente Ramón Portela.
portador de la Cédula de Identidad y Electoral número 001-0073.

, Avenida Lope de Vega, en
hicana, la cual se encuentra
dominicano, mayor de edad,
89, domiciliado y residente

en esta ciudad de Santo Domingo, capital de la República Dominicana, quien en lo que sigue de

este Contrato será designada como LA SEGUNDA PARTE o por

Cuando sean designadas de manera conjunta LA PRIMERA
PARTE, a los fines del presente contrato, se denominarán “Las Pa

PREÁMBULO

POR CUANTO (1): SIERRA BAUXITA DOMINICANA, S.R.
dedicada en la República Dominicana a las actividades de explot
de recursos minerales, así como en general a cualquier actividad de

$u razón social completa.

PARTE y LA SEGUNDA
tes”.

LL. es una sociedad comercial
ión minera y procesamiento

lícito comercio;

POR CUANTO (2): SIERRA BAUXITA DOMINICANA, S.R.L! , en fecha veinte nueve (29)

del mes de Diciembre del año dos mil seis (2006) suscribió un Com

trato de Compra y Venta de

Bauxita con La Secretaría de Estado de Industria y Comercio, autorizado mediante el Poder

Ejecutivo de la República Dominicana, por medio del

ual SIERRA BAUXITA

DOMINICANA, S.R.L. recibió autorización para comprar y cdmercializar Bauxita, de los

depósitos ubicados en la mina Las Mercedes, del Municipio

Provincia de Pedernales,

República Dominicana, y a los fines de exportar a clientes debidamente identificados.

- POR CUANTO (3): DOVEMCO, S.A. es una sociedad co

operaciones de. explotación, homogenización, comercialización y

ercial que esta realizando
exportación de Bauxita en la

República Dominicana, por lo tanto, ofrece sus servicios para remover el material, realizar las

+ "Operaciones de homogenizar, procesar y transportar, utilizando |su propia planta, si fuere
necesario y el muelle de Cabo Rojo y en consecuencia, desea contra:

con SIERRA BAUXITA

=2
SIERRA BAUXITA DOMINICANA, S.R.L. - DOVEMCO. Contrato Para la| Venta y

DOMINICANA, S.R.L. con el objetivo de hacer uso del =>
pa O para la extracción, don ue compra,

POR CUANTO (4): Ha sido manifestado por DOVEMCO, SA. el
de una cantidad aproximada de 1,
despachadas en cantidades mensuales de +/- 150,000 Toneladas
desea obtener autorización de la sociedad SIERRA BAUXITA

rtación
. pr

interés de contratar la venta

800,000 Toneladas Métricas de Bauxita Seca a ser

étricas +/- 15%, y por tanto
IMINICANA, S.R.L. para

que ésta le permita hacer uso de sus derechos mineros ci efectuar la explotación,

homogenización, compra y posteriormente las ventas y exportacion

is de ese mineral.

POR CUANTO (5): DOVEMCO, S.A. ha preparado un hserms de operación de carga de

bauxita a barcos de gran capacidad “Off-Shore”, lo que permitir

que se pueda cargar en el

muelle de Cabo Rojo simultáneamente otro barco, con el sistema tradicional del Puerto de Cabo

Rojo, sin que estos se interficran,

POR CUANTO (6): La Bauxita Seca (Bauxita sin Procesar) es e

mineral pesado en su estado

natural, menos el peso del agua que contenga en la humedad, ¡eteruaddo por análisis de

laboratorio. Esta definición incluye la Bauxita Metalúrgica y la Bau;

POR CUANTO (7): SIERRA BAUXITA DOMINICANA, S.R.

ita con alto grado de Sílice,

. en su calidad de empresa

autorizada por el Estado Dominicano, posee los derechos para efectuar la extracción, compra,
venta y exportación de Bauxita (Seca) procedentes de los yacimientos ubicados en la mina Las

Mercedes en la Provincia de Pedernales, República Dominicana,
contrato con DOVEMCO, S.A., a los fines de que ésta última

ha decidido suscribir un
ueda realizar la venta de la

referida cantidad aproximada de 1,800,000 Toneladas Métricas anuales de Bauxita Seca a ser
despachadas en cantidades mensuales de +/- 150,000 Toneladas Méfricas +/- 15%.

POR CUANTO (8): SIERRA BAUXITA DOMINICANA, S.R.L. y DOVEMCO, S.A. han
sostenido conversaciones para participar conjuntamente en este proceso.

POR TANTO y en el entendido de que el preámbulo que antecede forma parte integral del

presente Contrato, Las Partes libre y voluntariamente,

H NVE Y PACT, E
Artículo 1. Alcance jurídico del
la autorización y el otorgamiento de poder limitado por parte de L,
SEGUNDA PARTE a realizar la venta y exportación de a

150,000

El objeto LA contrato es únicamente

JENTE:

PRIMERA PARTE a LA

roximadamente 1, 800,000

neladas Métricas +/- 15%, de Bauxita Seca ubicada en la Mina Las Mercedes en el

] cc de Bauxita Seca anuales a ser despachadas en [cantidades mensuales de +/-

entendido

A que las responsabilidades de la SEGUNDA PARTE incluirán:

y
SN
ON

[SE o
SIERRA BAUXITA DOMINICANA, S.R.L, — DOVEMCO. Contrato Para la Venta y Exp $ 23
( 12
a) Extracción o remoción de Bauxita; 4

b) Explotación y homogenización de Bauxita;

c) Transportación de la Bauxita al puerto de Cabo Rojo;

d) Exportación vía el puerto de Cabo Rojo de la Bauxita, utilizando el sistema “Off-Shore”;

e) Venta y comercialización directa por Parte de LA SEGUNDA PARTE de la Bauxita Seca ;

y) Culquer acción adicional necesaria para la venta, comerclalización y exportación de la
Bauxita desde la Mina de Las Mercedes.

2) Plan de Minado a satisfacción de la Dirección General de Minería.

Párrafo l: Todas las labores indicadas en el presente artículo serán realizadas por LA
SEGUNDA PARTE — utilizando sus equipos o los de terceros subcontratistas, y a su propio
costo y riesgo.

PARTE otorga a favor de LA SEGUNDA PARTE poder limitado y autorización para que LA
SEGUNDA PARTE pueda contratar con terceros de manera dirgcta los negocios relacionados
con la venta y exportación de Bauxita.
Párrafo Ml: Las Partes convienen en aceptar las leyes dominicanas como marco jurídico legal
aplicable al presente contrato y a cualquier contingencia surgida cón posterioridad a la firma del
presente; y de manera específica, la Ley Minera N* 146 del 4 d junio de 1971 Minera de la
República Dominicana (G. O. n* 9231 y su reglamento de aplicación n* 207-98 del 3 de junio de
1998 (G. O. n* 9985),

Párrafo 1: Para la consecución de los fines esenciales del nido contrato, LA PRIMERA

Artículo 2. Anexos.- Las Partes reconocen los siguientes parecio los cuales se integran
como Anexos al presente Contrato y le sirven de marco y referencia jurídica, a saber: a) El
Decreto + 239-06 del Poder Ejecutivo que otorga autorización al Secretario de Estado de
Industria y Comercio (SEIC) para suscribir Contrato de Compra y Procesamiento de Bauxita con
SIERRA BAUXITA DOMINICANA, S.R.L., b) El Contrato suscrito entre SIERRA
BAUXITA DOMINICANA, S.R.L. y el Estado Dominicano a vas de la Secretaría de Estado
de Industria y Comercio (SEIC actualmente MIC), mediante el cual SIERRA BAUXITA
DOMINICANA, S.R.L. queda autorizada por el Estado Dominicano para vender y exportar
Bauxita de los yacimientos ubicados en la Provincia de Pedernales, República Dominicana, de
fecha 29 de diciembre de 2006.

Artículo 3,_Beneficios bli ción.- Queda entendido entre Las Partes,
que los beneficios que resulten de la extracción, homogenización, 'Ompra, venta y exportación
de Bauxita, a consecuencia de las transacciones manejadas por LA SEGUNDA PARTE en
virtud de lo estipulado en el presente contrato, serán percibidos línica y exclusivamente de
maneraohsecta por LA SEGUNDA PARTE, quedando liberada frente a LA PRIMERA
z realice el pago de las contraprestaciones económicas Correspondientes sobre la

PARTE
base de cada embarque de exportación de bauxita, cuyo monto y cohdiciones serán señalados en

el párrafo 1 y siguientes del presente artículo; sumas o servicios que serán recibidas por LA
" PRIMERA PARTE en calidad de contraprestación económica válida y suficiente por la

autorización y el poder limitado de utilización de los de otorga

Dominicano en virtud del contrato de fecha 29 de diciembre de 2

Párrafo I: La contraprestación económica a que se refiere el

SEGUNDA PARTE pagará a LA PRIMERA PARTE por concepto de regalía

por la autorización de uso de derechos y el otorgamiento de poder
cinco centavos de dólar por cada tonelada métrica de bauxit
(USDO.S5/DMT) por LA SEGUNDA PARTE en virtud del presel
ha aceptado sobre la condición de que el precio de referel
USD$29.00/DMT (Dry Metric Ton) negociado por LA SEGUN

resente artKi

limitado, será de cincuenta y

seca extraída y exportada
te contrato, suma esta que se
cia de venta FOB cs de
¡A PARTE con sus clientes,

reconociendo que LA SEGUNDA PARTE ha implementado un nuevo sistema de embarque, a

su propio costo y riesgo.

En el caso de aumentar el precio de venta a mas de FOB US$:
aumentada en diez centavos (US$0.10) por dólar pro rata. A men:
sea justificado por un aumento significativo en alguno de los|
compensación en el precio, ejemplo, nuevo impuesto, alto preci
sindicales, etc.

Párrafo Il: En el caso de que SIERRA BAUXITA DOMINICA
SEGUNDA PARTE le contratará el servicio de transporte de cuat:
volqueta con capacidad de carga de mínimo de 18 m' para el tra
puerto, o volquetas de 26 m” en la operación de acarreo de
particulares de este servicio estarán reguladas por un contrato se;
serán inferiores a las pactadas con los otros transportistas directos di

9.00, la regalía pagada será
que el incremento de precio
costos, que obligue a una
de combustible, exigencias

¡A, S.R.L. así lo solicite, LA
(4) camiones, tipo volteo o
isporte de la bauxita de kl a
ina a kl. Las condiciones
arado del presente, y nunca
la empresa.

Párrafo HI: Las Partes acuerdan que en el caso de que se presente a LA SEGUNDA PARTE

la oportunidad de realizar ventas adicionales de Bauxita a otros

clientes, DOVEMCO, S.A.

notificará a SIERRA BAUXITA DOMINICANA, S.R.L. de estas oportunidades de venta.

Una vez llegado a un acuerdo económico, suscribirán un adendum a

S.R.L. sus equipos de operación marítima para la carga de los bi

presente contrato.

ues de más de 40,000 TM,

Párrafo IV: DOVEMCO, S.A. pondrá a disposición de SIERRA des de DOMINICANA,

offshore (fuera del muelle) y el precio de este servicio a ser reali
para cualquier cliente de LA PRIMERA PARTE será determinado

en el mercado. Esta disposición permanecerá vigente aun despu

ado por DOVEMCO, S.A.
de mutuo acuerdo entre Las

s de terminarse el presente

Partes en cada caso particular, dependiendo del tamaño del buque ¿ la rata de carga y el precio

contrato, por cualquier causa, siempre y cuando DOVEMCO, S.

. cuente con un sistema de

carga para embarcaciones de gran capacidad (mayor a 40,000 MT) en el puerto de Cabo Rojo.
Las condiciones particulares de este servicio estarán reguladas pór un contrato separado del

A
Pál

presente contrato, sin embargo, si existieran cambios, bien sea, er

el precio internacional del

rrafo VNEl pago de la contraprestación económica será El durante la vigencia del

mineral, modificación en la contratación de LA SEGUNDA PA.

TE , situaciones estas que

ES
e

SIERRA BAUXITA DOMINICANA, S.R.L. — DOVEMCO. Contrato Parj

deberán ser debidamente demostradas por LA SEGUNDA PAR?
o razones de fuerza mayor que obliguen a Las Partes modifica!
ántes descrita, Las Partes podrán solicitar la revisión de la mis:

obtuviese una reducción en el pago de cualquier derecho o r yalties (regalía) ql <(Ostó>

realizados al Estado Dominicano, ambas partes se repartirán los
una de ellas, siempre y cuando esta reducción sea para beneficio

Párrafo VI:
minado, de traslado, de almacenamiento, de embarque, de operaci
etc.) así como todos los impuestos o regalías por tonelada que
General de Minería y/o al Estado Dominicano, e imprevistos; y

a cumplir los requisitos de cantidad y calidad de Bauxita a ser

como el monto de la contraprestación para SIERRA BAUXITA
mencionada.

de Ochenta y dos mil quinientos dólares americanos (US$82,500.

Será responsabilidad de LA SEGUNDA PARTE

la Venta y Exportagá

E a LA PRI
la contrapresta
na. Así mismo,

dNsbrgieraco se

eneficios en un 50%, paren
le Las Partes.

cubrir todos los costos (de
¡Ones portuarias, de laboratorio,
se deban pagar a la Dirección
fin, todos los costos relativos
uministrada a sus clientes, así
MINICANA, S.R.L. Aquí

), a favor de LA PRIMERA

Párrafo VII: LA SEGUNDA PARTE se compromete a hacer 000) a de garantía por valor

PARTE, equivalente al monto de la contraprestación económicl

Las Partes que corresponde Pagar en cada embarque.

Párrafo VIIL: LA SEGUNDA PARTE informará a LA PRIME

aproximada convenida entre

RA PARTE de los volúmenes

de cada embarque e igualmente enviará copia de los resultados| de los análisis de la Bauxita

enviada a los laboratorios de cada embarque, y copia del
Dominicano por cada embarque. Para la consecución efect
DOVEMCO, S. A. se compromete a entregar a SIERRA BA
copia No Negociable del Conocimiento de Embarque, present:

Comercial emitida por DOVEMCO, S.A.,por cada exporta

respectivos SGS.

Artículo 4. as obligacio:
cargo las siguientes obligaciones:

e DOVEMC:

ago de la regalía al Estado
va de la presente cláusula,
A DOMINICANA, S.R.L.
ión a la vista de la Factura
ción como así también sus

:A.: LA SEGUNDA PARTE tendrá a su

a) Los análisis de laboratorio que sean necesarios para determinar la calidad de la Bauxita

objeto de la operación comercial de que se trata.
b) El transporte interno a los fines de exportación de la bauxita.

c) Servir como agente de retención a los fines de lo que establecen los artículos 296 y 309 del

Código Tributario de la República Dominicana (Ley No. 1
No.147-00 de fecha (27) de diciembre del año dos mil
nicipal del 5%, establecido para los ayuntamientos por
te y Recursos Naturales del 25 de julio de 2000.
d) Recon

Rojo, Próvincia de Pedernales, República Dominicana, en
evitar que los metales contaminen la caliza,

que la compañía Ideal Dominicana, S.A. exporta

1-92) modificados por la Ley
(2000), además el impuesto
ld Ley N* 64-00 sobre Medio

aliza por el Puerto de Cabo
Onsecuencia está obligada a

SIERRA BAUXITA DOMINICANA, S.R.L, - DOVEMCO., Contrato Para

e) Hacer uso cuidadoso con respecto a la Ley de Transito No.
Dominicana, de las Carreteras de Mercedes-Cabo Rojo (tra
Cabo Rojo), la cual es una vía panorámica incluida dentro de 1

1) Responsabilizarse ante sus clientes por la calidad y cua
SIERRA BAUXITA DOMINICANA, S.R.L. no será respi
se deriven por este tipo de incumplimientos.

e
Ns:

Artículo 5. Obligacio: de_las Pai

- Ambas partes se
disposiciones de la Ley Minera No. 146

de la República Domni:

la Venta y Exportafíl

O,

la Bauxita Seca expo E
able de las penalidades que

obligan a cumplir con las

nicana, su Reglamento de

Aplicación N* 207-98 y aquellas disposiciones que apliquen al amparo de la Ley No. 64-00 sobre

Medio Ambiente y Recursos Naturales, o que exijan sus autoridades.

Artículo 6. Toma

Decisiones.- Las Partes convienen que la tgma de decisiones respecto de

las operaciones de la explotación, homogenización, venta y exportación de Bauxita con respecto

al comprador, serán de la exclusiva responsabilidad de LA SE

con proveedores, informes periódicos a la Dirección General de

UNDA PARTE, de manera

Minería, entre otros. Sin

específica en lo relacionado a la implementación de nuevas mr de mercadológicas, relación

embargo, estas decisiones no pueden abarcar decisiones que implique:
restricción a todo aquello estipulado en el presente contrato que [bi
PARTE.

n limitación, disminución o
encficie a LA PRIMERA

Artículo 7. Relaci
existente entre DOVEMCO, S.A. y SIERRA BAUXITA DO

contenida en el presente Acuerdo; y, 2) DOVEMCO, S.A. no es empleadora ni de SIERRA
BAUXITA DOMINICANA, S.R.L. ni de los empleados de esta última, ni viceversa.

Contrato para la y

* a DOVEMCO, S.A.

Partes.- Ambas partes reconocen: 1) Que toda la relación

INICANA, S.R.L. Está

creació: <onjunta.- Las Partes reconocen y

declaran que el presente contrato no implica por parte de ellas la existencia de joint venture,
partnership, sociedad de hecho, ni asociación o sociedad conjunta
comprometen a mantenerse indemne mutuamente por las actuacione! que terceros puedan ejercer
en contra de la otra parte por obligaciones propias de cada elisa

Artículo 9. No Competencia.- Las Partes se comprometen dural
acuerdo, no contratar, convenir y/o asociarse, directa o indirecta
ísica o moral, nacional o extranjera, pública o privada en la realización de los negocios y/o
actividades que puedan en forma alguna restringir, afectar o limit:
enta de Bauxita y su objeto limitado al mont
toneladas anuales de bauxita a un ritmo aproximado de 150,000
bo del derecho que tiene LA PRIMERA P.
//o procesamientos de Bauxita con otras personas o] empresas de cualquier tipo
'RIMERA PARTE podrá usar las ventanas de carga disponibles que le queden
en su sistema de carga “Off-Shore”,. Por
se compromete a que aún en caso de obtener su propio dontrato o concesión con el

le ningún tipo, por lo que se
jon terceras partes.

te la vigencia del presente
ente, con ninguna persona,

el buen logro del presente
aproximado de 1,800,000
/- 15% toneladas métricas
RTE de negociar contratos

tra parte LA SEGUNDA

ESO Pu co

“entre las partes?

SIERRA BAUXITA DOMINICANA, S.R.L. - DOVEMCO. Contrato Para

Gobierno, no utilizará el mismo en manera alguna para completar el presente
clientes de DOVEMCO, S.A., o con afiliados , clientes o relaciorlado de ésta.

Artículo 10. Garantías de Las Partes.- Las Partes se garantizan

w) Poder y Autorización. Las Partes poseen las pie poderes y “aut

necesarias para otorgar y dar cumplimiento a los términos de

personas físicas que firman el presente documento, en nombre y
Las Partes, están provistas de plenos poderes otorgados por el
para asumir todos y cada uno de los derechos y obligaciones que]
con respecto de Las Partes;

b) Obligaciones Válidas y Exigibles. En consecuencia de lo
disposiciones que el mismo contiene constituyen obligaciones vál
de conformidad con sus respectivos términos; y,

c) Acuerdo. Las Partes declaran que la suscripción de este a
términos, condiciones y cláusulas del mismo, no son con
incumplimiento de los términos, condiciones o cláusulas de

instrumento o documento en el cual Las Partes sean parte o conf

la Venta y Exportación de Bauxita
P :

recíprocameWt

ste Contrato. Igual E, las
representación de cada una de
órgano societario competente,
consagra el presente Contrato

terior, este acto y todas las
das y exigibles de Las Partes

to y el cumplimiento con los
rarios, ni resultarán en un
os Estatutos u otro contrato,
irme al cual estén obligadas.

d) Las Partes declaran y reconocen que el presente contrato nd es exclusivo para ninguna de
ellas. Por lo tanto, ambas pueden contratar libremente con terceros, siempre y cuando el otro

contrato no implique la anulación, contradicción o inejecución del

e) Las Partes declaran y reconocen que durante la vigencia
cumplimiento con todas las leyes, normas y obligaciones contract
en vigencia y ejecución del presente contrato.

f) La Segunda Parte (DOVEMCO S.A.) conviene de común as
depositar una fianza en garantía a los siete días de la firma de est
ochenta y dos mil quinientos dólares americanos (USD $ 82,500).
sin perjuicio de ser utilizado por Sierra Bauxita Dominicana $
transcurso de este contrato hasta la exportación del ultimo barci
Dovemco S.A el cual será devuelto o tomado como pago de dicha

Artículo 11. Duración del contrato.- Las Partes han convenid

lograr la explotación, homogenización venta y exportación de bal

1 2006 , el cual podrá ser renovado y/o modifi
mbas partes garantizan mantener la vigencia

presente.

lel contrato se mantendrán en
¡ales requeridas para la puesta

uerdo con la Primera Parte de
Contrato, cuyo monto será de
1 cual quedara como deposito
R.L a su criterio, durante el
correspondiente al cliente de
karga exportada.

y pactado con la finalidad de
ixita, que el presente contrato

misma vigencia que el contrato de Sierra Bauxita m2. el Estado Dominicano del 29

ado mediante previo acuerdo
del presente contrato, por al

menos el períodd antes indicado, a menos que una causa de fuerza mayor lo impida o ambas

* + partes amigablemente decidan poner fin al mismo antes de la conc

lusión de este.

Qu
pe
SIERRA BAUXITA DOMINICANA, S.R.L. - DOVEMCO. Contrato Para la

Párrafo: Para los períodos sucesivos, el presente contrato podrá ser concluido por u

Partes, sin responsabilidad con la simple notificación escrita a la
anticipación, su deseo de poner fin al mismo, y siempre q|
contractuales vigentes de venta de dicho mineral a clientes n:
menoscabo de lo previsto en el Párrafo V del Artículo 3 del presen

Artículo 12. Responsabilidad.- Queda entendido entre Las

Venta y Exportación de Bauxita
Página 9 de 12

a
le no existan cea
ionales y/o extrf

te contrato,

Partes que cada um

responsable frente a los terceros por los hechos y acciones e de manera directa con la:

operaciones que hayan sido establecidas a su cargo en el pre!
invocarse garantía ni solidaridad alguna de la otra parte.

Artículo 13. Fuerza mayor y caso fortuito.- Para los fines
Mayor” significa cualquier evento o circunstancia o combinación de

están razonablemente fuera del control de Las Partes afectadas;

ente acuerdo, no pudiendo

| presente contrato “Fuerza
eventos o circunstancias que
que afecte adversamente el

cumplimiento de las obligaciones de la parte afectada; y que afecten de manera directa las

Operaciones establecidas por el presente acuerdo.

Párrafo 1. Para los fines del presente contrato, se entiende con
evento irresistible e imprevisible ajeno a Las Partes en el acuerdo!

o “Caso Fortuito” cualquier
y provocado por causa de la

naturaleza (como huracanes, terremotos, etc.), guerras, movimientos sociales, revoluciones, actos

gubernamentales, etc,

Párrafo IL Efectos de la fuerza mayor o el caso fortuito. Ni
ejecución u observancia de cualquiera de los términos, disposici
contrato deberá dar lugar a reclamación alguna de cualquier parte e
considerada dicha parte en incumplimiento de este contrato, si la mi
consecuencia de una fuerza mayor o un caso fortuito.

guna omisión o falta en la
lones o condiciones de este
contra de la otra parte, o ser
ma es causada o surge como

Párrafo II. La causa de fuerza mayor o caso fortuito no implica necesariamente la terminación

del contrato, sino que el mismo será suspendido en sus efecto!
ocasionare la suspensión cese. En el caso en que el evento señal:
fuerza mayor se mantuviere o bien, afectare en modo tal las o;

puedan ser retomadas, el contrato se considerará terminado, no s
obligaciones económicas pendientes que se derivaran de operacione
El Caso Fortuito o de Fuerza Mayor.

Artículo 14, ón e Aplicable.
cumplir el presente contrato de buena fe. Cualquier discrepancia,

Ñ hasta tanto el evento que
do como caso fortuito o de
raciones que las mismas no
n antes haber cancelado las
s realizadas antes de aparecer

Las Partes convienen en
itigio, controversia, disputa,

conflicto_o reclamación resultante de la interposición, incumplimiento, ejecución o resolución

AR
- nte escoger:

deberá ser iniciado mediante notificación escrita que deberá envi

ntrato será solucionado mediante negociación amigable entre Las Partes. Cada
$) representante(s) componedor(es) amigable(s). Este proceso de Negociación

la parte interesada a la otra

. + parte, debiendo contestarse en un término de tres (03) días laborables posteriores al recibo de la
“notificación. El mismo no deberá prolongarse por más de treinta (30) días.

EDAD

0»
ve
SIERRA BAUXITA DOMINICANA, S.R.L, - DOVEMCO. Contrato Para

Párrafo I.- De no lograrse acuerdo, el asunto será sometido a Arbitraje, sujeto a l:
Cámara de Comercio y Producción de Santo Domingo, ¡mis Dominic.

aplicación la ley de la República Dominicana y será utilizado el id

DS
te

ZN
delaé pl
ñ, Shoe E)

Ñ S

loma español. OS Ns

Artículo 15,- No Cesión.- Las Partes declaran que el presente e ecunento ha sido redactado y
al

suscrito tomando en consideración las características y Cu
indelegables de cada una de Las Partes intervinientes, por tanto,

dades propias, personales e
resulta una condición esencial

del presente acuerdo que los derechos y obligaciones derivados del mismo, no son susceptibles

de ser cedidos, traspasados o transferidos, bajo ningún termino,
otra persona, física o moral, nacional o extranjera, pública o pri
consentimiento escrito de la otra parte.

Artículo 16, Elección de Domicilio,- Cada una de Las Partes,
Contrato y todas sus consecuencias, elige su domicilio corre:
organización de la siguiente manera:

titulo o modalidad, a ninguna
ada, salvo que cuente con el

jara la ejecución del presente
pondiente a su compañía u

La Primera SIERRA BAUXITA DOMINICANA, S.R.L.

Parte: Calle Avenida Uruguay No 22 Gazcue, Santo Domingo Republica
Dominicana
Teléfono:

Santo Domingo: (829) 635-3945
New York: (718) 618-4349
Email: rvargas O sierrabauxita.com
Atención: Sr. Roberto Vargas

SIERRA BAUXITA DOMINICANA. S.R.L. - DOVEMCO. Contrato Para lb

La Segunda
Parte:

DOVEMCO, S.A.
Avenida Lope de Vega No 29, Torre Novo Centrd,

Santo Domingo, Republica Dominicana

Teléfono 809 299 07277 Email: rportelaOdovemto.com

Venta y Exportación de Bauxita
Página 11 de 12

Suite 604

¿GANAN y

Atención: Sr. Ramón Portela

Artículo 17. Registro Contrato.- Las Partes convienen que el sil Contrato será inscrito
e

en el Registro Público de Derechos Mineros de la Dirección Geni
Dominicana a los fines de hacerlo oponible a terceros.

Artículo 18. Confidencialidad.- Las Partes se comprometen a 1

de negocios, doing business, información sobre manejo del negoci:

1 de Minería de la República

nantener confidencial toda la

y Operaciones) en virtud del

información que de la otra parte pudieren obtener (tales como Soya comerciales, know how

presente contrato, por lo que realizarán todos sus mejores esfuerz
no sea revelada a terceros (excepto por aquellos casos establecido:
Partes se ve obligada por alguna ley aplicable, regulación o pr

s por que dicha información
en la Ley). Si alguna de Las
edimiento legal a revelar el

contenido de este Contrato, total o parcialmente, la parte que hhga la revelación deberá dar
prontamente notificación escrita con antelación acerca de la revelación y las razones para

hacerlo, de modo que la otra parte pueda buscar una orden

protección u otro recurso

apropiado y/o renunciar al cumplimiento de las disposiciones de: confidencialidad según este

Contrato. En caso de alguna revelación de este tipo, la pi

únicamente aquella parte de la información que deba proporcio,
comerciales razonables por obtener garantías confiables de que la
tratamiento confidencial.

Párrafo: Las Partes reconocen que la presente cláusula se estipula

que revele proporcionará
se por ley y hará esfuerzos
nformación revelada recibirá

sin perjuicio de la obligación

de registro del presente contrato estipulada en la Cláusula 17, que Las Partes reconocen es una

obligación legal.

Hecho y firmado de buena fe, en cuatro (04) originales de un mis
cada una de Las Partes contratantes, una para ser depositada por «
Dirección General de Minería, y una para el Notario Público inf
Distrito Nacional, capital de la República Dominicana, a los ocho d
del año dos mil catorce (2014).

ER
Por LA PRIMERA PARTE, Por LA
ERRA BAUXITA DOMINICANA, D
SRL.

Amo tenor y efecto, una para
nte el Registro Público de la
ascrito. En Santo Domingo,
(as (07) días del mes de Julio

EGUNDA PARTE,
EMCO, S.A.:

AGN

w
SIERRA BAUXITA DOMINICANA, S.R.L. - DOVEMCO. Contrato Para

6

%

Y
y lA
E >
E RN taDernos: 7
+ b

o
Nacional, titular de la matricula No 2
fe : que las firmas que anteceden fueron puestas libre y voluntaria

señores ROBERTO VARGASU Y RAMON PORTELA, de gene!

dando fe de haberme asegurado de 1.
bajo la fe del juramento ser esas la
públicos como privados ,
Republica Dominicana,

la identidad de dichas person

Falda —

Notario Público

bogado, Notario Público dd los del numero del Distrito
428 del Colegio Dominicano

Is firmas que acostumbran us,
En la ciudad de Santo Domingo , Dis
a los siete (7) días del mes de julio del ano

la Venta y Exportación de Bauxita
Página 12 de 12

A

amón Portela

de Notarios, Certifico Y doy
ente en mi presencia. por los
ales y calidades que constan
IS quienes me han declarado
en todos sus actos , tanto
rito Nacional , capital de la
los mil Catorce (2014)

